EXHIBIT A
                                                   ​VOUCHER SURVEY

Date: ______, 2019                                                             Arr. Shift: _____________________
●    Please fill out the "Voucher Survey" form ​in full​. If client states that property was taken from them at the time of arrest,
     please​ list each item​ that was taken. Ideally, all of the items that were taken should be listed on the voucher.
●    If client was given a voucher with all of their items listed, circle 'yes' on the "given voucher" question.
●    If there are items that are not listed on the voucher, or if the instructions page is not included, circle 'partial.' For items
     that are not listed on the voucher, please least ​each one​.

When you have completed each survey, please ​give it to the arraignment clerk​. Do NOT keep it in the file.

    Client name:                                            Client’s best contact number:

    Docket #                                                Atty name:
    2019BX______________________
    Arresting Precinct:

    Was any property taken? If yes, what was taken? ​Please list ​each​ item.




    Given voucher(s)? ​Circle one.                          Instructions page included (additional page
                                                            at back)? ​Circle one
         Yes                No                Partial
                                                                       Yes                No

    Was any of your property ​not​ vouchered? If so, what? ​List ​each​ item not
    vouchered.



    Told anything about retrieving your property? (e.g. “go back to the precinct”)


    Any other notes re: property/vouchers (e.g. not given voucher but given voucher #)
